Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 18-20, 24-32 and 38-42 are currently pending.
Claims 40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2020.
Claims 18-20, 24-32 and 38-39 are under examination herein.
Claims 18-20, 24-32 and 38-39 are rejected.
Claims 18-19 are objected to.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/361,800 filed 13 July 2016. The claim to the benefit of priority is acknowledged. 
	The instant application claims the benefit of priority to EP16189196.5 filed on 16 September 2016. A certified copy of this document was received. The claim to the benefit of priority is acknowledged.  Therefore, the effective filing date of the invention is 13 July 2016. 

Response to Amendment
The amendment filed on 22 June 2022 has been entered.  Amendment of claims 18-19 and 24-30 is acknowledged.  
The objections to claims 25-30 are withdrawn in view of Applicant’s claim amendments.  
The rejection of claims 18-20, 24-32 and 38-39 are rejected under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s claim amendments. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 22 June 2022 in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
It is noted that no drawings have been filed herein.

Claim Objections
Claims 18-19 are objected to because of the following informalities: 
In claim 18, line 5, “paragraph (a)” should be amended to “step (a)” for consistency. In line 5, “of between” should be amended to “between”. In line 8, “paragraph (b)” should be amended to “step (b)”. In line 16, the comma after 11.5 should be deleted. In line 18, the comma after wt% should be deleted. 
	In claim 19, line 2, “paragraph a)” should be amended to “step (a)” for consistency. In line 2, “of between” should be amended to “between”. In line 4, “paragraph b)” should be amended to “step (b)”. In line 7, the comma after 100°C should be deleted. In line 8, the comma after wt% should be deleted. Lines 11-12 should be replaced with “in step f), the temperature range in step e) and a pH range of 9.0 to 11.0 are maintained for 15 to 40 hours”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20, 24-26, 29-32 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (WO2015095694A1; 3 June 2019 IDS Document; previously cited) in view of Cherinko (US20110295028A1; 3 June 2019 IDS Document; previously cited) and Pfeifer (US20130172590A1; previously cited). This rejection is reiterated from the previous Office action.
Regarding claims 18a), 18b), 18c), 19b), and 19c), Triplett teaches a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells, wherein the process comprises: (a) lysing the cells comprising the microbial oil to form a lysed cell composition (Triplett Claim 1); wherein an unwashed cell broth (500-700kg) containing microbial cells (Schizochytrium sp.) was pasteurized at 60° C for 1 hour.  The cells were lysed by adding a 50wt% NaOH solution, to adjust pH to 7.2 to 7.5, and 0.5% by weight broth, Alcalase® 2.4 FG (available from Novozymes (Franklinton, NC)), and agitating for 2 hours at 55-60° (Triplett Example 8, ¶ 122, lines 1-4). 
Regarding claims 18d) and 19d), Triplett teaches that cells and/or a lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, the process comprises heating cells and/or a lysed cell composition in a system with an evaporator to remove up to 1%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45% or 50% by weight (or volume) of water present in the cells and/or the lysed cell composition (Triplett ¶ 89, lines 2-7). 
Regarding claims 18e), 18f), 19e) and 19f), Triplett teaches demulsifying the lysed cell composition to form a demulsified lysed cell composition (Triplett Claim 1 (b)); wherein the lysed cell composition was demulsified by: continuing to agitate the composition at 221 RPM with narrow blade hydrofoil impellers; adding 50wt.% NaOH to adjust the pH to 10.5; adding 2%, by weight composition, NaCl; and heating to 90°C. After a few hours at 90°C, 50wt.% NaOH was added to the composition to readjust the pH to 9-10.5 and the composition held at 90°C for a few hours with agitation (Triplett Example 8, ¶ 122, lines 4-9). 
In regards to claim 18g) and claim 24, Triplett discloses recovering the oil (Triplett Claim 1d), wherein in some embodiments, the separating comprises centrifuging at a temperature of 10°C to 100°C. The oil is separated from the demulsified lysed cell composition by first raising the pH to neutral (e.g. by adding a base that is described hereinabove) and then centrifuging the demulsified lysed cell composition to obtain the oil (Triplett ¶ 96, lines 7-11). In some embodiments, a lysed cell composition refers to a composition comprising one or more lysed cells, cell debris, microbial oil, the natural contents of the cell, and aqueous components from a fermentation broth (Triplett ¶ 50, lines 5-7).  Claim 24 recites "an acid is added to the demulsified suspension" in line 2.  It is unclear if this is the same acid added to the demulsified suspension in claim 18 step g) i).  Examiner is interpreting the claim limitation as the same acid, but narrowing the conditions recited in claim 18 step g) i) to adjusting the pH to 7.0-8.0 and step g) ii) to mechanical separation at 70-80oC. Support for this interpretation can be found in the Instant Specification, Pg. 17, Example 1.  Examiner suggests amending "an acid" to "the acid" in line 2.      
Pertaining to claims 18d) and 19d), Triplett teaches concentrating the suspension by evaporation, but does not specifically teach the temperature range of 70 to 100°C.  
Regarding claim 18f), claim 19f) and claim 20, Triplett teaches maintaining the temperature and pH range for a few hours, but does not teach at least 10 hours or 20 to 36 hours. 
Triplett does not teach no salts are added during the demulsification period or less than 0.5 wt% of chloride ions present in the suspension in claim 18f); or neutralization by adding an acid to the demulsified suspension in claim 18 g)i) and claim 24. 
Cherinko teaches a process for obtaining a lipid from a microbial cell (Cherinko Claim 1).  Cherinko discloses examples comprising evaporation at a temperature of 70°C (Cherinko ¶ 234, lines 8-10) and 90°C (Cherinko ¶ 241, lines 10-14) [as recited in instant claims 18d) and 19d)]. 
Regarding claim 18f), claim 19f and claim 20, Cherinko discloses the heating [after adding an alkalizing agent as recited in instant claim 18e] is for 10 minutes to 96 hours (Cherinko ¶ 21).  Cherinko further teaches the process can include either contacting the cell with a base and/or a salt (Cherinko Abstract), where an embodiment includes raising the pH of the lysed cell composition to demulsify the cell composition by adding a base [as recited in instant claim 18f)]. In some embodiments, a second base is added after adding a salt or heating (Cherinko ¶ 20). 
Pfeifer teaches purification of the crude oil comprises one or more of: (1) pumping the crude oil into a refining tank and heating the oil, followed by adding an acid solution with mixing [as recited in instant claim 18f)]; (2) adding a caustic solution to the oil after acid treatment; (3) reheating the crude oil and then centrifuging to separate the heavy phase from the refined oil (Pfeifer ¶ 167, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Triplett's method of obtaining a PUFA-containing lipid by removing salts in the demulsification step, as disclosed by Cherinko. As Cherinko discloses embodiments where salt is not utilized, it would have been obvious to one of ordinary skill to use a base and/or heating instead of a salt in the demulsification process. Cherinko lists a finite list of options for demulsification and there is a reasonable expectation of success because Cherinko discloses demulsification without salt. 
The claimed method requires an evaporation temperature range of 70 to 100°C, and maintaining the temperature and pH for at least 10 hours or 20 to 36 hours, which overlaps with the range of Cherinko, because Cherinko discloses evaporation temperature at 70 and 90°C and a duration range of 10 minutes to 96 hours. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. As Triplett and Cherinko render obvious the method of claims 18 step a) – step f), the amount of chloride ions present in the suspension are also rendered obvious.
One of ordinary skill would be motivated to further modify Triplett's method by using an acid in the neutralization step, as taught by Pfeifer, to bring the pH to neutral range pH for separation of the suspension. There would have been a reasonable expectation of success in applying this modification, because Pfeifer discloses the neutralization step in a method for obtaining microbial oil similar to Triplett's method. 
Regarding claim 25, Triplett teaches after drying, the oil has a water content by weight (or volume) percentage of oil that is less than 3%, less than 2.5%, less than 2%, less than 1.5%, less than 1%, less than 0.5%, less than 0.1%, or 0% (Triplett ¶ 101, lines 3-5) (The oil has a water content less than 3%; therefore, the oil content is more than 90 wt%).
Regarding claim 26, Triplett an organic solvent is not used to obtain the oil from the cells (Triplett Claim 23).
Regarding claim 29, Triplett teaches the cells are contained in a fermentation broth (Triplett Claim 11). 
Triplett does not teach the fermentation broth has a biomass density of at least 80 g/L or at least 100 g/L.
Pfeifer teaches the amount of biomass sufficient to increase the concentration of the EPA has a density of about 10 g/l up to about 250 g/l (Pfeifer ¶ 54, lines 11-13).
The claimed method requires the suspension is provided as a fermentation broth with a biomass density of at least 80 g/l or at least 100 g/l, which overlaps with the range of Cherinko, because Cherinko discloses a biomass density of about 10 g/L to 250 g/l.  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. 
Regarding claim 30 and 32, Triplett teaches the microbial cells are algae, yeast, fungi, protist, or bacteria cells (Triplett Claim 17) and further discloses and the microbial cells are from the order Thraustochytriales (Triplett Claim 19; ¶ 30, line 7). 
Regarding claim 31, Triplett teaches the enzyme is selected from beta-glucanase, xylanase, cellulase, pectinase, mannanase, amylase, and combinations thereof (Triplett Claim 25).  Enzymes include, but are not limited to, proteases, cellulases, hemicellulases, chitinases, pectinases, and combinations thereof. Non-limiting examples of proteases include serine proteases, theronine proteases, cysteine proteases, aspartate proteases, metalloproteases, glutamic acid proteases, alacase, and combinations thereof. Non-limiting examples of cellulases include sucrase, maltase, lactase, alpha-glucosidase, beta-glucosidase, amylase, lysozyme, neuraminidase, galactosidase, alpha-mannosidase, glucuronidase, hyaluronidase, pullulanase, glucocerebrosidase, galactosylceramidase, acetylgalactosaminidase, fucosidase, hexosaminidase, iduronidase, maltase-glucoamylase, and combinations thereof (Triplett ¶ 49, lines 2-9).
	Regarding claims 38-39, Triplett teaches the oil is separated from the demulsified lysed cell composition by first raising the pH to neutral and then centrifuging the demulsified lysed cell composition to obtain the oil (Triplett ¶96, lines 8-11). In some embodiments, a lysed cell composition refers to a composition comprising one or more lysed cells, cell debris, microbial oil, the natural contents of the cell, and aqueous components from a fermentation broth (Triplett ¶ 50, lines 5-7). 

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (WO2015095694A1; 3 June 2019 IDS Document; previously cited) in view of Cherinko (US20110295028A1; 3 June 2019 IDS Document; previously cited) and Pfeifer (US20130172590A1; previously recited), as applied to claim 18 above, and further in view of Bijl (US20030143659A1; 3 June 2019 IDS Document; previously cited). This rejection is reiterated from the previous Office action.
Regarding claims 27 and 28, Triplett teaches after drying, the oil has a water content by weight (or volume) percentage of oil that is less than 3%, less than 2.5%, less than 2%, less than 1.5%, less than 1%, less than 0.5%, less than 0.1%, or 0% (Triplett ¶ 101, lines 3-5), but does not teach conversion of the heavy phase into a dried biomass by drying the biomass to a total dry matter content of more than 90 wt.-%, wherein the conversion into a dried biomass is carried out by concentration of the heavy phase to a dry matter content of 30-50 wt.-% and subsequent spray granulation using a fluidized bed granulator.
Bijl suggests a process of drying the biomass to a total dry matter content of more than 90 wt.-%, by concentrating to a content of 30-50 wt.-% and subsequent spray granulation using a fluidized bed granulator because Bijl teaches for a biomass that contains a fungus, for example, of the order Mucorales (in particular one producing a PUFA), the dry matter content of the biomass, which will usually be the same as in the granular particles produced on granulation (in this case extrusion) is suitably between 35 and 60%, preferably from 50 to 60%.  After drying, the dry granules preferably have a dry matter content of at least 90%, such as at least 95% (Bijl ¶ 82, lines 7-14).  The present invention also envisages other granulation methods which enable the formation of (granular) particles.  For instance, a multistage drying process can comprise a combination of spray-drying and a fluidized bed and can also yield granular particles (Bijl ¶ 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of converting the heavy phase into dried biomass in Triplett's method of obtaining a PUFA-containing lipid with the drying step using a fluidized bed granulator as taught by Bijl, because the dried biomass granules are more stable for storage (Bijl ¶ 85: Although the granules can be used for extraction of the compound, they do in addition represent a stable form of the biomass that can be stored. The granules can have other uses: for example, they may be used in the preparation of an infant formula, where the biomass contains one or more polyunsaturated fatty acids (PUFAs)). There would have been a reasonable expectation of success in applying this modification, because Bijl discloses the drying step using a fluidized bed granulator in a method for obtaining desired compounds from microbial biomass similar to Triplett's method.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-20, 24-32 and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18-19, 22, 24-26, 28-29, and 31-35 of U.S. Patent No. 11352651 in view of Triplett (WO2015095694A1; 3 June 2019 IDS Document; previously recited) and Pfeifer (US20130172590A1; previously recited). This rejection is reiterated from the previous Office action; however, it is no longer provisional, because the copending Application 16/473,805 was issued as U.S. Patent No. 11352651.
Claim 16 of the copending application recites a method of isolating a polyunsaturated fatty acids (PUFAs) containing lipid from a biomass, comprising the following steps: a) providing a suspension of a biomass comprising cells which contain PUFAs containing lipid; b) optionally lysing the cells of the biomass; c) concentrating the suspension to a total dry matter (TDM) content of 20 to 60 wt %, if the suspension has a lower percentage TDM content; d) adjusting the suspension to a temperature of 20°C to 100°C; e) maintaining the temperature in the range in step d) for at least 1 hour, while adding 7.5 to 25 moles of base equivalent per 10 kg of total dry matter contained in the suspension and wherein the isolation of said lipid does not include an extraction in which lipid is recovered from an organic solvent and is carried out without the addition of salt to the concentrated suspension of step c). Claim 18 limits the method of claim 16, wherein, in step d) the temperature of the suspension is adjusted to 60-90°C. Claim 19 recites the method of claim 16, wherein, in step e), the temperature is maintained in the range of step d) for 1-36 hours while the pH is kept in the range of 7.5-11.5. Claim 22 recites the method of claim 16, wherein concentration of the suspension in step c) is carried out by evaporation of water at a temperature of not higher than 100°C. Claim 24 recites the method of claim 16, wherein the suspension is fermentation broth, and after step e) the pH is adjusted to 6.5-7.5. Claim 25 recites the method of claim 24, wherein the suspension is fermentation broth, and cells are lysed in step b) without the addition of salt. Claim 26 limits the method of claim 25, wherein lysing of the cells is carried out enzymatically, mechanically, chemically and/or physically. Claim 28 recites the method of claim 26, wherein, in step d), the temperature of the suspension is adjusted to 60-90°C, and, in step e) the temperature is maintained in this range for 1-36 hours while the pH is kept in the range of 7.5-11.5. Claim 29 recites the method of claim 16, wherein, in step e), the temperature is maintained in the range of step d) for 1-36 hours while 11 to 18 moles of base equivalent are added per 10 kg of total dry matter contained in the suspension. Claim 31 recites the method of claim 16, comprising as further step, harvesting the PUFAs containing lipid. Claim 32 recites the method of claim 16, wherein harvesting comprises neutralization of a demulsified suspension and subsequent separation of a resulting oil-containing light phase from a heavy phase comprising water, salts, residual oil and cell debris. Claim 33 recites the method of claim 16, wherein the suspension is provided as a fermentation broth with a biomass density of at least 80 g/L. Claim 34 recites the method claim 16, wherein the cells which contain a PUFAs containing lipid are selected from algae, fungi, protists, bacteria, microalgae, plant cells, and mixtures thereof. Claim 35 recites the method claim 16, wherein the cells which contain a PUFAs containing lipid are of the family of Thraustochytrids.
	The claims of copending Application No. 16/473,805 do not recite the specific cell-wall degrading enzymes or harvesting of the PUFA-containing oils comprises adding an acid to the demulsified suspension.
Triplett teaches the enzyme in a method for obtaining a PUFAs containing lipid is selected from betaglucanase, xylanase, cellulase, pectinase, mannanase, amylase, and combinations thereof (Triplett Claim 25). Enzymes include, but are not limited to, proteases, cellulases, hemicellulases, chitinases, pectinases, and combinations thereof. Non-limiting examples of proteases include serine proteases, theronine proteases, cysteine proteases, aspartate proteases, metalloproteases, glutamic acid proteases, alacase, and combinations thereof. Non-limiting examples of cellulases include sucrase, maltase, lactase, alpha-glucosidase, beta-glucosidase, amylase, lysozyme, neuraminidase, galactosidase, alpha-mannosidase, glucuronidase, hyaluronidase, pullulanase, glucocerebrosidase, galactosylceramidase, acetylgalactosaminidase, fucosidase, hexosaminidase, iduronidase, maltase-glucoamylase, and combinations thereof (Triplett ¶ 49, lines 2-9).
Pfeifer teaches purification of the crude oil comprises one or more of: (1) pumping the crude oil into a refining tank and heating the oil, followed by adding an acid solution with mixing; (2) adding a caustic solution to the oil after acid treatment; (3) reheating the crude oil and then centrifuging to separate the heavy phase from the refined oil (Pfeifer ¶ 167, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited by the claims in copending Application No. 16/473,805 to harvest the PUFA-containing lipid by neutralizing the demulsified suspension with an acid, as taught by Pfeifer, and using the cell-wall degrading enzymes as taught by Triplett, because it would provide a higher yield of high quality PUFA containing oil (Triplett ¶ 9: a process for obtaining high quality PUFA containing oils from microbial cells that does not use a volatile organic solvent, can be performed using readily available equipment, requires a minimum number of steps, has shorter oil recovery times, and can provide a high yield of high quality PUFA containing oil). One of ordinary skill would be motivated to further modify the method by using an acid in the neutralization step, as taught by Pfeifer, to bring the pH to neutral range pH for separation of the suspension. There would have been a reasonable expectation of success in applying this modification, because Pfeifer discloses the neutralization step in a method for obtaining microbial oil similar to the method of the copending Application.
	
Claims 18-20, 24-32 and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 and 25-29 of copending Application No. 16/317,305.  This rejection is reiterated from the previous Office action.
Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims of the copending application are drawn to a method of isolating PUFA-containing lipids from a biomass comprising the same steps as and are obvious over the instant claims. 
	Claim 17 of the copending application recites a method of separating a polyunsaturated fatty acids (PUFAs)-containing lipid from the debris of a biomass, comprising the following steps: a) providing a suspension of a biomass comprising cells which contain a PUFAs-containing lipid; b) lysing the cells of the biomass; c) heating the suspension obtained in step b) to a temperature of 80°C to 100°C, and adjusting the pH to a value of 9.0 to 11.5; d) maintaining the temperature and pH value in the ranges of paragraph c) for at least 10 hours; e) harvesting the PUFAs-containing oil by: i) adding an acid to the demulsified suspension to adjust it to a pH of 5.5 to 8.5; ii) subsequently separating the resulting oil-containing light phase from the water, salt and cell debris-containing heavy phase; wherein the method is carried out without the addition of any salts for salting out the oil. Claim 18 recites the method of claim 17, wherein, in step c) the suspension of lysed cells obtained in step b) is heated to a temperature of 85°C to 95°C, and the pH is adjusted to a value of 9.0 to 11.0 and in step d), the temperature and pH are maintained for a period of 20 to 36 hours. Claim 25 recites the method of claim 17, comprising as a further step the conversion of the water, salt, residual oil and cell debris containing heavy phase into a dried biomass with a total dry matter content of more than 90 wt.-%. Claim 26 recites the method of claim 25, wherein conversion into a dried biomass is carried out by concentrating the heavy phase to a dry matter content of 30-50 wt.-% and subsequently spray granulating using a fluidized bed granulator. Claim 27 recites the method of claim 17, wherein the suspension is provided as a fermentation broth with a biomass density of preferably at least 80 g/L. Claim 28 recites the method of claim 27, wherein the cells are selected from algae, fungi, protists, bacteria, microalgae, plant cells, and mixtures thereof. Claim 29 recites the method of claim 27 wherein the cells are of the genus Schizochytrium. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18-20, 24-32 and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14-19, 28-31 and 33-34 of copending Application No. 16/563,260 in view of Triplett (WO2015095694A1; 3 June 2019 IDS Document; previously cited), Cherinko (US20110295028A1; 3 June 2019 IDS Document; previously cited) and Pfeifer (US20130172590A1; previously cited).  This rejection is reiterated from the previous Office action.
Claim 1 of the copending application recites a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells, wherein the process comprises: (a) lysing the cells comprising the microbial oil to form a lysed cell composition; (b) treating the lysed cell composition to form an oil-containing emulsion; (c) separating the oil-containing emulsion from the lysed cell composition; (d) demulsifying the oil-containing emulsion; and (e) recovering the oil wherein (d) further comprises adding an acid which comprises citric acid and further comprises adding a base. Claim 2 recites the process of claim 1, wherein at least one of (a) or (b) further comprises raising the pH of the cells or the lysed cell composition. Claim 3 recites the process of claim 1 or claim 2, wherein at least one of (a) or (b) further comprises raising the pH to about 7 or above. Claim 4 recites the process of claim 1, wherein at least one of (a) or (b) further comprises raising the pH from about 7 to about 11. Claim 5 recites the process of claim 1, wherein (a) further comprises controlling the pH of the cells. Claim 6 recites the process of claim 5, wherein controlling the pH of the cells comprises adding a base. Claim 7 recites the process of claim 1, wherein at least one of (a) or (b) further comprises agitating the cells or the lysed cell composition. Claim 8 recites the process of claim 1, wherein at least one of (a) or (b) further comprises heating the cells or the lysed cell composition to at least 50° C. Claim 9 recites the process of claim 1, wherein at least one of (a) or (b) further comprises heating the cells or the lysed cell composition from about 50° C to about 100° C. Claim 10 recites the process of claim 1, wherein (a) further comprises adding an enzyme in an amount of from about 0.05% to about 20% by weight of the cell broth. Claim 14 recites the process of claim 1, wherein the cells of (a) are contained in a fermentation broth. Claim 15 recites the process of claim 1, wherein (c) further comprises heating the oil-containing emulsion and the lysed cell composition to at least 50° C. Claim 16 recites the process of claim 1, wherein (c) further comprises heating the oil-containing emulsion and the lysed cell composition from about 50° C to about 100° C. Claim 17 recites the process of claim 1, wherein (c) further comprises centrifuging. Claim 18 recites the process of claim 1, wherein (d) further comprises heating the oil-containing emulsion to at least 50° C. Claim 19 recites the process of claim 1, wherein (d) further comprises heating the oil-containing emulsion from about 50° C to about 100° C. Claim 28 recites the process of any preceding claim I, wherein the microbial cells are algae, yeast, fungi, protest, or bacteria cells. Claim 29 recites the process of any preceding claim l, wherein the microbial cells are from the genus Mortierella, genus Crypthecodinium, or order Thraustochytriales. Claim 30 recites the process of claim 29, wherein the microbial cells are from the order Thraustochytriales. Claim 31 recites the process of claim 29, wherein the microbial cells are from the genus Thraustochytrium, Schizochytrium, or mixtures thereof. Claim 33 recites the process of any preceding claim 1, wherein the lysed cell composition comprises liquid, cell debris, and microbial oil. Claim 34 recites the process of any preceding claim 1, wherein an organic solvent is not used to obtain the oil from the cells.
The claims of copending Application No. 16/563,260 do not recite concentrating the suspension until a total dry matter content of 30-60 wt% is reached (in instant claim 18d), maintaining the temperature and pH range for at least 10 hours (in instant claim 18f), no salts are added during the demulsification step (in instant claim 18f), harvesting of the PUFA-containing oils comprises adding an acid to the demulsified suspension (in instant claim 18g), or the specific cell-wall degrading enzymes (in instant claim 31). 
Triplett teaches cells and/or a lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, the process comprises heating cells and/or a lysed cell composition in a system with an evaporator to remove up to 1%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45% or 50% by weight (or volume) of water present in the cells and/or the lysed cell composition (Triplett ¶ 89, lines 2-7). 
Triplett teaches the enzyme in a method for obtaining a PUFAs containing lipid is selected from betaglucanase, xylanase, cellulase, pectinase, mannanase, amylase, and combinations thereof (Triplett Claim 25). Enzymes include, but are not limited to, proteases, cellulases, hemicellulases, chitinases, pectinases, and combinations thereof. Non-limiting examples of proteases include serine proteases, theronine proteases, cysteine proteases, aspartate proteases, metalloproteases, glutamic acid proteases, alacase, and combinations thereof. Non-limiting examples of cellulases include sucrase, maltase, lactase, alpha-glucosidase, beta-glucosidase, amylase, lysozyme, neuraminidase, galactosidase, alpha-mannosidase, glucuronidase, hyaluronidase, pullulanase, glucocerebrosidase, galactosylceramidase, acetylgalactosaminidase, fucosidase, hexosaminidase, iduronidase, maltase-glucoamylase, and combinations thereof (Triplett ¶ 49, lines 2-9).
Cherinko teaches a process for obtaining a lipid from a microbial cell (Cherinko Claim 1). Cherinko discloses the heating (after adding an alkalizing agent) is for 10 minutes to 96 hours (Cherinko ¶ 21). Cherinko further teaches the process can include either contacting the cell with a base and/or a salt (Cherinko Abstract), where an embodiment includes raising the pH of the lysed cell composition to demulsify the cell composition by adding a base [as recited in instant claim 18f)]. In some embodiments, a second base is added after adding a salt or heating (Cherinko ¶ 20). 
Pfeifer teaches purification of the crude oil comprises one or more of: (1) pumping the crude oil into a refining tank and heating the oil, followed by adding an acid solution with mixing; (2) adding a caustic solution to the oil after acid treatment; (3) reheating the crude oil and then centrifuging to separate the heavy phase from the refined oil (Pfeifer ¶ 167, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited by the claims in copending Application No. 16/563,260 to harvest the PUFA-containing lipid by neutralizing the demulsified suspension with an acid, as taught by Pfeifer, and using the cell-wall degrading enzymes as taught by Triplett, because it would provide a higher yield of high quality PUFA containing oil (Triplett ¶ 9: a process for obtaining high quality PUFA containing oils from microbial cells that does not use a volatile organic solvent, can be performed using readily available equipment, requires a minimum number of steps, has shorter oil recovery times, and can provide a high yield of high quality PUFA containing oil). One of ordinary skill would be motivated to further modify the method by using an acid in the neutralization step, as taught by Pfeifer, to bring the pH to neutral range pH for separation of the suspension. There would have been a reasonable expectation of success in applying this modification, because Pfeifer discloses the neutralization step in a method for obtaining microbial oil similar to the method of the copending Application.
It would have been obvious to further modify the method of the copending Application by concentrating the suspension until a total dry matter content of 30-60 wt% is reached, as taught by Triplett, and to not add salts in the demulsification step, as taught by Cherinko. 
The instantly claimed method requires a total dry matter content of 30 to 60 wt.%, which overlaps with the range of Triplett, because Triplett discloses a range of 50 to 99 wt. %. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Cherinko discloses embodiments where salt is not utilized, it would have been obvious to one of ordinary skill to use a base and/or heating instead of a salt in the demulsification process. Cherinko lists a finite list of options for demulsification and there is a reasonable expectation of success because Cherinko discloses demulsification without salt. 
The instantly claimed method requires maintaining the temperature and pH for at least 10 hours or 20 to 36 hours, which overlaps with the range of Cherinko, because Cherinko discloses a duration range of 10 minutes to 96 hours. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
	This is a provisional nonstatutory double patenting rejection.

Claims 18-20, 24-32 and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 10-11, 16-19, 21-22 and 24 of US Patent No. 10364207 in view of Triplett (WO2015095694A1; 3 June 2019 IDS Document; previously cited) and Cherinko (US20110295028A1; 3 June 2019 IDS Document; previously cited). This rejection is reiterated from the previous Office action.
Patent claim 1 recites a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells, wherein the process comprises: (a) lysing the cells comprising the microbial oil to form a lysed cell composition; (b) demulsifying the lysed cell composition to form a demulsified lysed cell composition; (c) separating the oil from the demulsified lysed cell composition; and (d) recovering the oil; wherein (b) comprises adding at least one enzyme selected from the group consisting of beta-glucanase, xylanase, cellulase, pectinase, mannanase, amylase, and combinations thereof, and wherein at least one of (a) or (b) further comprises heating the cells or the composition to at least 60° C. Patent claim 2 recites the process of claim 1, wherein at least one of (a) or (b) further comprises heating the cells or the composition to from about 60° C. to about 100° C. Claim 3 recites the process of claim 1, wherein (b) further comprises adding a base to the lysed cell composition. Claim 4 recites the process of claim 1, wherein (b) further comprises raising the pH of the lysed cell composition to about 8 or above. Claim 6 recites the process of claim 1, wherein (b) further comprises agitating the lysed cell composition. Claim 7 recites the process of claim 1, wherein (a) further comprises agitating the cells. Claim 10 recites the process of claim 1, wherein the cells of (a) are contained in a fermentation broth. Claim 11 recites the process of claim 1, wherein (c) comprises centrifuging the demulsified lysed cell composition. Claim 16 recites the process of claim 1, wherein the microbial cells are algae, yeast, fungi, protist, or bacteria cells. Claim 17 recites the process of claim 1, wherein the microbial cells are from the genus Mortierella, genus Crypthecodinium, or order Thraustochytriales. Claim 18 recites the process of claim 16, wherein the microbial cells are from the order Thraustochytriales. Claim 19 recites the process of claim 17, wherein the microbial cells are from the genus Thraustochytrium, Schizochytrium, or mixtures thereof. Claim 21 recites the process of claim 1, wherein the lysed cell composition comprises liquid, cell debris, and microbial oil. Claim 22 recites the process of claim 1, wherein an organic solvent is not used to obtain the oil from the cells. Claim 24 recites the process of claim 1, wherein the enzyme is a beta-glucanase.
The patent claims do not recite concentrating the suspension until a total dry matter content of 30-60 wt% is reached (in instant claim 18d), maintaining the temperature and pH range for at least 10 hours (in instant claim 18f), or no salts are added during the demulsification step (in instant claim 18f).
Triplett teaches cells and/or a lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, the process comprises heating cells and/or a lysed cell composition in a system with an evaporator to remove up to 1%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45% or 50% by weight (or volume) of water present in the cells and/or the lysed cell composition (Triplett ¶ 89, lines 2-7). 
Cherinko teaches a process for obtaining a lipid from a microbial cell (Cherinko Claim 1). Cherinko discloses the heating (after adding an alkalizing agent) is for 10 minutes to 96 hours (Cherinko ¶ 21). Cherinko further teaches the process can include either contacting the cell with a base and/or a salt (Cherinko Abstract), where an embodiment includes raising the pH of the lysed cell composition to demulsify the cell composition by adding a base [as recited in instant claim 18f)]. In some embodiments, a second base is added after adding a salt or heating (Cherinko ¶ 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited by the claims in US Patent No. 10364207 to concentrate the suspension until a total dry matter content of 30-60 wt% is reached, as taught by Triplett, and to not add salts in the demulsification step, as taught by Cherinko. 
The instantly claimed method requires a total dry matter content of 30 to 60 wt.%, which overlaps with the range of Triplett, because Triplett discloses a range of 50 to 99 wt. %. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Cherinko discloses embodiments where salt is not utilized, it would have been obvious to one of ordinary skill to use a base and/or heating instead of a salt in the demulsification process. Cherinko lists a finite list of options for demulsification and there is a reasonable expectation of success because Cherinko discloses demulsification without salt. 
The instantly claimed method requires maintaining the temperature and pH for at least 10 hours or 20 to 36 hours, which overlaps with the range of Cherinko, because Cherinko discloses a duration range of 10 minutes to 96 hours. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.  
Applicant traverses the 103 rejection over Triplett in view of Cherinko and Pfeifer by arguing that Cherinko discloses water removal by evaporation during processing of cells, whereas the instant claims are based on the total dry matter present in a composition after water removal (Arguments Pg. 8, last paragraph). Applicant further argues the instant claims recite the concentration step prior to adjusting the pH of the cell suspension in step e), whereas Cherinko’s process uses a different arrangement of steps (Arguments Pg. 9, [1]-[3]).
In response to this argument, Triplett discloses the method steps as recited in the instant claims and Cherinko is only relied upon to teach an alternative to adding salt for a demulsification step. 

Applicant further argues that Cherinko and Triplett mention cells preparations can be concentrated by evaporation during processing, but say nothing about the total dry matter range of compositions and the process of Triplett does not appear to be compatible with the process of Cherinko (Arguments Pg. 9, last paragraph – Pg. 10, [1]). 
Examiner agrees that Triplett teaches cell preparations can be concentrated by evaporation during process and discloses percentages that were removed (Triplett [89]); however, the remaining values would be total dry matter range. Applicant’s allegation that the process of Triplett does not appear to be compatible with the process of Cherinko is unsupported. 

Applicant traverses the 103 rejection by noting the examples in Cherinko are carried out at small volumes which are not suitable for a commercial production (Arguments Pg. 10, [2]).
Applicant’s argument regarding scalability are not germane to the instant claims.

Applicant traverses the nonstatutory double patenting rejection of copending Application 16/473,805/U.S. Patent No. 11352651 by arguing the patent claims do not have limitations regarding not adding salt during step f) and the chloride concentration of the cell suspensions be less than 0.5% (Arguments Pg. 11, [1]).  
This argument is not persuasive, because the wherein clause in patent claim 16 recites isolation of said lipid is carried out without the addition of salt to the concentrated suspension of step c). This clause encompasses the limitations of instant claim f). As U.S. Patent No. 11352651, Triplett and Pfeifer render obvious the method of claims 18 step a) – step f), the amount of chloride ions present in the suspension are also rendered obvious.

Applicant traverses the provisional nonstatutory double patenting rejection of copending Application 16/317,305, by arguing there is no limitation on chloride ion concentration in the copending claims (Arguments Pg. 11, [2]). 
This argument is not persuasive. The claims of the copending application are drawn to a method of isolating PUFA-containing lipids from a biomass and comprise the same active steps as the instant claims. Since the method steps are the same, the amount of chloride ions present in the suspension would be rendered obvious.
Applicant further argues copending claim 31 should not be available for use in the double patenting rejection (Arguments Pg. 11, [2]); however, copending claim 31 was no used in the provisional rejection. 

Applicant traverses the provisional nonstatutory double patenting rejection of copending Application 16/563,260 and the nonstatutory double patenting rejection of U.S. Patent 10,364,207, by arguing the citation of other references such as Triplett are improper except in an obviousness rejection under 103 (Arguments Pg. 11, [3]-[4]).
This argument is not persuasive, because secondary references can be used in non-statutory double patenting obviousness type non-statutory rejections.    
Therefore, these rejections have been maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657